Citation Nr: 0726626	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-13 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a dental condition 
for compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran, J.P., and C.M.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran was also denied entitlement to service connection 
for frostbite of the hands and feet by way of the rating 
decision in January 2006.  Notice of the rating action was 
provided on February 6, 2006.  The veteran expressed 
disagreement with that decision in April 2006.  He was issued 
a statement of the case for the issue in November 2006.

There is no evidence in the claims folder that the veteran 
submitted a substantive appeal in regard to the frostbite 
issue within the required one year period.  38 C.F.R. 
§ 20.302 (2006).  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2006); Roy v. Brown, 
5 Vet. App. 554 (1993).  As there is no evidence that the 
veteran has submitted a substantive appeal for the issue at 
this time, the Board does not have jurisdiction over this 
issue.

The veteran's representative made a motion to advance the 
veteran's case on the docket at a Travel Board hearing in 
July 2007.  The motion was granted in August 2007.



FINDINGS OF FACT

1.  The veteran served as a ball turret gunner on a B-17 
bomber as his primary military occupational specialty during 
service.

2.  The veteran is service-connected for hearing loss related 
to acoustic trauma in service.

3.  It is at least as likely as not that the veteran's 
tinnitus is linked to in-service acoustic trauma.

4.  During service, the veteran had several teeth filled and 
several extractions.  

5.  Loss of replaceable missing teeth is not a disorder for 
which service connection can be granted for compensation 
purposes.

6.  The veteran's dental condition is not manifested by 
impairment of the mandible (low jaw), loss of a portion of 
the ramus, and/or loss of a portion of the maxilla (upper 
jaw); or are any lost teeth due to loss of substance of body 
of maxilla or mandible. 


CONCLUSIONS OF LAW

1.  The veteran's tinnitus was incurred in service.  38 
U.S.C.A. §§ 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  Service connection for a dental condition for 
compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 
1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006).  Proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.

The veteran's claim for service connection was received in 
April 2005.  The RO wrote to the veteran in May 2005.  He was 
informed of what VA would do to assist him in developing his 
claim.  He was advised as to what evidence was required to 
substantiate his claim for service connection.  The veteran 
was informed of what he was responsible for in supporting his 
claim. The veteran was also advised to submit any medical 
evidence that he had.  

The veteran's claim was denied in January 2006.  He provided 
his notice of disagreement in February 2006.  

The veteran testified at a Decision Review Officer (DRO) 
hearing in June 2006.  The veteran provided evidence in 
support of his dental condition claim.  He also testified at 
a Travel Board hearing in July 2007.  

During the pendency of the veteran's claim, the United States 
Court of Appeals for Veterans Claims (Court), issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

The veteran received the required notice regarding the degree 
of disability and effective date of awards in March 2006.  

The veteran has been represented in his claim by a service 
organization since April 2005.  He has been afforded two 
hearings in which the evidence of record was discussed.  The 
veteran submitted a detailed, and tabbed presentation of 
evidence in support of his claim in June 2005, although with 
no evidence relating to his dental claim.  The veteran has 
not alleged any prejudice in the development of his claim due 
to the timing or content of notice in this case.  He has 
effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The Board notes that 
the veteran identified several sources of records and all 
were contacted by the RO.  The evidence identified was 
obtained and associated with the claims folder.  The veteran 
submitted additional evidence.

The veteran's military dental records were already of record.  
His SMRs were not available.  However, the records were not 
needed as the issue involved dental treatment in service and 
those records were already in the claims folder based on a 
claim from 1947.  Further, there was a VA examination 
conducted in 1947 that provided an accurate assessment of the 
veteran's dental condition at that time.  As noted, the 
veteran submitted a detailed and tabbed evidentiary package 
in support of his claim in June 2005.  He testified at a DRO 
and Travel Board hearing.  The veteran has not alleged that 
there is any outstanding evidence pertinent to his claim.  

Finally, The Board has considered whether a VA dental 
examination was required in this case under the duty to 
assist provisions codified at 38 U.S.C.A. § 5103A(d) and by 
regulation found at 38 C.F.R. § 3.159(c)(4).  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The duty to assist 
under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) is 
triggered when it is necessary to obtain an examination to 
make a decision in the case.  Factors to consider whether an 
examination is necessary include whether there is evidence of 
a current disability, and whether there is evidence that the 
disability may be associated with the veteran's military 
service but there is not sufficient medical evidence to make 
a decision on the claim.  Id.

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
veteran alleges that his teeth were broken in service due to 
repeated drilling to treat a problem of air pockets that 
arose when he flew at high altitude.  The veteran's military 
dental records are on file, as is a 1947 VA examination 
report.  The veteran's dental status in service and soon 
thereafter is very well documented.  Those records do not 
show any type of condition that is eligible for service 
connection.  The veteran had an abscess, gingivitis, and 
cavities in service.  He had one tooth that caused him pain 
when he flew at altitude and this tooth was extracted.  The 
evidence does not demonstrate "broken teeth" at any time.

The veteran now wears dentures but has not provided any 
evidence of dental treatment since service, although asked.  
The significant medical evidence obtained on his behalf, or 
submitted by the veteran, has not related to any dental 
treatment.  There is no indication of any type of an 
impairment of the mandible or maxilla, osteomyelitis, or 
dental trauma.  The military dental records and VA 
examination from 1947 do not show the veteran with the dental 
status he now claims was present at that time.  Thus, there 
is no requirement to obtain a VA medical examination in this 
case.  See McLendon, 20 Vet. App. at 85-86; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran is 
required to show some causal connection between his 
disability and his military service). 

The Board finds that VA has complied, to the extent required, 
with the duty- to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e).

I.  Background

The veteran's Enlisted Record and Report of Honorable 
Discharge shows that he served on active duty from June 1944 
to June 1946.  He had no overseas service.  The veteran's 
military occupational specialty (MOS) was as an aerial 
gunner.

The veteran submitted a request for dental treatment in May 
1947.  He said that his teeth bothered him.  The veteran was 
afforded a VA dental examination in September 1947.  The VA 
system numbered the veteran's teeth on a 1-32 basis as 
opposed to how the military labeled them as 1-16 for the 
right and the left.  The military designation is reported by 
side and number in parenthesis.  Several teeth listed as 
missing on military examination were noted to be present on 
VA examination. 

The veteran's dental records show that he received a dental 
examination on his entrance physical examination dated in 
April 1944.  The dental examination listed the teeth as #1-16 
for the left side and #1-16 for the right side.  The veteran 
was noted to be missing teeth R-8 and R-16, with cavities in 
R-14 and R-15.  He was also missing teeth L-8 and L-16 on the 
left side with a non-restorable cavity for tooth L-13.  The 
veteran was noted to have periapical abscess on examination 
in July 1944.  He had tooth L-15 extracted at that time.  
Gingivitis was noted on dental examination in October 1944.  
The veteran had filings on L-14, and R-14, and R-15 done in 
October 1944.  

There is an entry dated in January 1945 that noted the 
veteran complained of tooth ache in tooth R-14 at high 
altitude.  The tooth was extracted in January 1945.  The 
veteran was found to have cavities in tooth R-6 and R-13 in 
September 1945.  The veteran's separation physical 
examination noted his missing teeth in June 1946.  There were 
no cavities or other dental problems noted.  The records 
contained no evidence of dental trauma during service.

The veteran was afforded a VA dental examination in September 
1947.  The VA system numbered the veteran's teeth on a 1-32 
basis as opposed to how the military labeled them as 1-16 for 
the right and the left.  The prior designation is reported by 
side and number in parenthesis.  Several teeth listed as 
missing on military examination were noted to be present on 
VA examination. 

The veteran was noted to be missing teeth # 17, 18, and 30 
(noted as L-15, L-16, and R-14 in his military records).  He 
had fillings in several teeth and an impacted #1 tooth (R-8 
on the military dental chart).   The veteran had tooth #32 
(R-16) extracted by VA.  He also had a pontic bridge 
implanted for tooth #30 (R-14) with crowns on teeth 29 and 31 
(R-13 and R-15).  

The veteran was granted service connection for teeth number 
3-14-15-19-29 and 30 for treatment purposes in January 1948.

The veteran submitted his current claim for benefits in April 
2005.  The Board notes that the veteran's service medical 
records (SMRs) were not requested at the time of his claim in 
1947 as the claim was for dental treatment only.  

In his current claim the veteran sought service connection 
for, inter alia, hearing loss and tinnitus as due to his 
exposure to acoustic trauma while serving as a ball gunner on 
a B-17 bomber during service.  The veteran also said that he 
suffered from problems with his teeth related to his flying 
at high altitudes.  He said that air pockets would form in 
his teeth.  The teeth were drilled out by a military dentist 
and cracked.  He said he was given a bridge after service.  

The veteran's June 1946 separation physical examination noted 
the veteran's hearing as 15/15 for both ears on the whispered 
voice.  No problems with hearing or ringing in the ears was 
noted on the examination report.

Private treatment records were received from several sources 
identified by the veteran.  None of the records addressed the 
veteran's tinnitus or dental issues.  The veteran was noted 
in one instance to have a history of dental extractions and 
to have dentures.  

The RO notified the veteran that his SMRs were not available 
and likely destroyed in a fire at the National Personnel 
Records Center (NPRC) in November 2005.  

The veteran was afforded a VA audiology examination in 
December 2005.  The examiner noted that the veteran reported 
rare tinnitus that had the sound of ringing bells.  The 
examiner also said that the veteran reported the tinnitus as 
being present for several years but not during service or 
immediately after service.  The veteran's service as a ball 
gunner was noted.  The veteran worked as a carpenter 
contractor after service.  Bilateral tinnitus was said to be 
present, and persistent, on examination.  The examiner 
remarked that the etiology of the tinnitus was unknown and 
not likely due to military noise exposure.  The veteran was 
found to have a hearing loss for VA disability purposes.  The 
examiner stated that the hearing loss was likely due to 
military noise exposure.  The examiner also opined that, 
since the veteran's tinnitus did not begin until some time 
after service, it was not likely the tinnitus was 
precipitated by military noise exposure or likely to be 
secondary to hearing loss.

The veteran was granted service connection for his hearing 
loss in January 2006.  He was denied service connection for; 
inter alia, tinnitus and a dental disorder.  The veteran 
disagreed with the denial of benefits in February 2006.  He 
noted that he was service connected for teeth number 3-14-15-
18-19-29 and 30.

Associated with the claims folder are VA treatment records 
for the period from January 2005 to May 2006.  The records do 
not support the veteran's claim for tinnitus or a dental 
disorder.

The veteran and his witnesses provided testimony in support 
of the veteran's claim at a hearing before the DRO in June 
2006.  In regard to his tinnitus the veteran testified that 
he had the tinnitus since service.  He described the tinnitus 
as "canaries in the background."  The veteran described the 
gunnery practice he engaged in service and the firing of .50 
caliber machineguns.  It was noted that he was service-
connected for this noise exposure in service.  The veteran 
said that he would experience a ringing in his ears after 
these firing missions.  The veteran said that he was a 
contractor after service and he would be exposed to noise 
from a saw.  This was not as loud as the machine guns.  There 
was only a brief mention of the veteran's dental claim.  It 
was noted he could still receive treatment for his service-
connected teeth if needed.  The veteran responded that he had 
dentures.  J.P., the veteran's daughter, testified that she 
recalled the veteran complaining about ringing in his ears 
for a number of years.  The DRO questioned the veteran 
regarding his statement of his tinnitus occurring after 
service.  The veteran responded that he noticed the tinnitus 
right after he got out of service.  He said he told this to 
the examiner.  

A second medical opinion was solicited in regard to the 
veteran's tinnitus claim in September 2006.  The examiner 
reviewed the veteran's claims folder and opined that it was 
not likely the tinnitus was related to noise exposure during 
service.  The examiner said that the onset of the tinnitus 
was not coincident with the veteran's military service.

The veteran and his witnesses provided testimony at a Travel 
Board hearing in July 2007.  The veteran testified that he 
had no problems with his teeth when he entered service.  It 
was noted that he served as a ball turret gunner on a B-17.  
The veteran said he thought he flew on 50 "missions" during 
service.  He said that, when the plane got to a high 
altitude, he would get pressure in his teeth.  He would go 
see the dentist after he would get back from such a mission.  
The veteran said that the dentist would drill trying to find 
the air pocket.  He said this required the drilling of about 
4-5 teeth, and, eventually resulting in the "breaking" of 
his teeth.  He then asked that they leave his teeth alone.  
The veteran said he was service-connected for the teeth that 
were broken by the military dentist.  The veteran said he no 
longer had a problem with air pockets because he had 
dentures.  The veteran said that a private dentist pulled his 
teeth after service.  The veteran also testified to his noise 
exposure while flying in the B-17, as well as when conducting 
firing exercises with the machineguns.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In the alternative, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2006) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Tinnitus

Tinnitus is a ringing, buzzing noise in the ears.  See Kelly 
v. Brown, 7 Vet. App. 471, 472 (1995); see also Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994) (defining 
tinnitus as "a noise in the ears, such as ringing, buzzing, 
roaring, or clicking").  The Board notes that the veteran's 
claim was denied because he reported that his tinnitus was 
not present in service or immediately after service according 
to the VA examination report of December 2005.

The veteran's SMRs are not of record and his separation 
physical examination does not indicate any complaints of 
ringing in the ears.  The first evidence of tinnitus is the 
veteran's claim for disability compensation in April 2005.

The veteran is competent to state that he has had ringing in 
his ears since service.  See Layno v. Brown, 6 Vet. App. 465 
(1994); see also Charles, 16 Vet. App. at 374.  He has 
provided testimony at two hearings that he experienced 
ringing in his ears immediately after the firing of the 
machineguns in service.  He characterized the later noise as 
chirping, or the sound of canaries.  The veteran said that he 
experienced the chirping while still in service but that it 
become more pronounced after service.  His statements that he 
has had tinnitus since service are credible and entirely 
consistent with his duties in service.  See 38 U.S.C.A. 
§ 1154(a) (West 2002).  

The only medical evidence that addresses the question of 
whether there is a nexus between the veteran's tinnitus and 
service weighs against the claim.  That consists of the 
opinion of the VA examiner from the December 2005 VA 
audiology examination and the opinion of a VA audiologist in 
September 2006.  In both instances, the veteran was found to 
have been exposed to acoustic trauma in service as a result 
of his flying in the B-17 and the firing of machineguns 
without hearing protection.  In both instances, the examiners 
found that the veteran's tinnitus was not related to service 
because he told the first examiner that the tinnitus was not 
really present in service or immediately after.  The 
veteran's claim was denied on the basis of his tinnitus not 
being present in service.  

Since the main basis for the denial of a nexus to service was 
the veteran's reported history to the examiner and the 
veteran has come forward with additional evidence to support 
his claim that he has had tinnitus since service, the Board 
finds that the evidence is at least in equipoise.  It is 
certainly possible that during the veteran's hearing test 
there was a misunderstanding concerning the onset and 
increase in severity of his tinnitus.  As the veteran's 
testimony is found to be credible and the basis of the 
negative opinion from the examiner was the misunderstanding 
of the veteran's history, the Board finds the evidence 
supports his claim and a relationship to the noise exposure 
he experienced in service.  

In view of the foregoing, the Board finds that it is at least 
as likely as not that the veteran's tinnitus is linked to in-
service acoustic trauma.  

II.  Dental

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150 (2006), such as impairment of the mandible, 
loss of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purpose of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 17.161.

The veteran is already service-connected for several teeth 
for treatment purposes and has been since 1948.  

With respect to the veteran's current claim, the Board finds 
there is no basis for award of service-connected disability 
compensation for a dental condition.  The veteran contends 
that his teeth were broken in service because of repeated 
drilling to try and repair air pockets that became painful 
when he flew at high altitudes.  The objective evidence of 
record does not support his contentions.

The service dental records document one instance where there 
was a problem with tooth pain due to pressure.  That was in 
January 1945.  The tooth, R-14, had been previously filled in 
October 1944.  The veteran complained of pain in the tooth at 
high altitude in January 1945.  The tooth was pulled at that 
time.  The remainder of the dental records do not reflect 
"broken" teeth or even multiple fillings.  The veteran had 
several teeth filled at different times.  There is no 
indication of any repeat work done on any tooth, with the 
exception of R-14, that would indicate multiple drilling of 
the same tooth.

The 1947 VA examination also did not find evidence of 
"broken" teeth.  The examination noted that the veteran was 
missing several teeth and he was given a bridge.  He had 
several impacted teeth and one tooth was extracted.  The 
examination report simply did not show that the veteran's 
teeth were broken from drilling during service.  

The veteran had all of his remaining teeth extracted at some 
point after service.  He has not provided records of the 
extractions and has not identified the source of dental, or 
other, treatment records that could be obtained in support of 
his claim.  

The veteran is not claiming impairment of the mandible, loss 
of a portion of the ramus, or loss of a portion of the 
maxilla due to service, nor is he claiming that any loss of 
teeth were the result of loss of substance of maxilla or 
mandible.  38 C.F.R. § 4.150.  Rather he is claiming the loss 
of his teeth due to repeated drilling in service to treat air 
pockets and that this drilling broke his teeth.  The dental 
medical evidence of record does not support his contentions 
and the regulations do not provide disability compensation 
for a dental condition other than those found under 38 C.F.R. 
§ 4.150.  38 C.F.R. § 3.381.  

Although the veteran is competent to provide evidence of what 
he believes happened during his dental treatment in service, 
the actual dental records from service provide the more 
probative evidence in this case.  They clearly show the 
situation to be different than what the veteran recollects.  
Further, the 1947 VA examination supports the military dental 
records and separation physical examination results.

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
dental condition for disability compensation purposes.  The 
veteran's claimed condition does not fall under the 
categories of compensable dental conditions set forth in 38 
C.F.R. § 4.150.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).   













ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for dental disorder for 
compensation purposes is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


